  Case 21-07478       Doc 21     Filed 09/03/21 Entered 09/03/21 09:34:57         Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                              )      Chapter 11
                                                    )
1600 HICKS ROAD, LLC,                               )      Case No. 21-07478
                                                    )
                               Debtor.              )      Honorable David D. Cleary


                                  NOTICE OF OBJECTION

To: See Attached Service List

         PLEASE TAKE NOTICE that the United States Trustee has an objection to and

respectfully requests to be heard the following motion:

         Docket No. 20: Application for an Order Pursuant to Section 327(A) Authorizing
                        the Employment and Retention of Richard G. Fonfrias and
                        Fonfrias Law Group, and David Llyod as Counsel for Debtor in
                        Possession

noticed for hearing on September 8, 2021, at 10:00 AM before the Honorable David D. Cleary.


                                                    PATRICK S. LAYNG
                                                    UNITED STATES TRUSTEE


                                                    /s/ M. Gretchen Silver
                                                    M. Gretchen Silver, Trial Attorney
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    219 South Dearborn, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 353-5054
  Case 21-07478       Doc 21    Filed 09/03/21 Entered 09/03/21 09:34:57            Desc Main
                                  Document     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, M. Gretchen Silver, an attorney, state that on September 3, 2021, pursuant to Local Rule
9013-1(D) the Notice of Objection was filed and served on all parties via the Court’s Electronic
Notice for Registrants, as indicated on the service list below.


                                                    /s/ M. Gretchen Silver


                                        SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants:

   •   Cheryl A Considine bankruptcy@hsbattys.com, bk-
       4hsbm@gmail.com,hbm@ecf.courtdrive.com
   •   Richard G. Fonfrias richprivatemail@protonmail.com,
       rfonfriasecfcourt@gmail.com;heath@casedriver.com;casedriverecf@casedriver.com;329
       5273420@filings.docketbird.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
